Citation Nr: 0414186	
Decision Date: 06/03/04    Archive Date: 06/10/04

DOCKET NO.  03-24 085	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for Hepatitis C.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The veteran served on active military duty from February 1951 
to February 1953.

The appeal comes before the Board of Veterans' Appeals 
(Board) from the December 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania, denying entitlement to service 
connection for Hepatitis C.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you of the 
further action that is required on your part.


REMAND

Under 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002), the obligations of VA with respect to the 
duty to assist and to notify a claimant as to the information 
and evidence necessary to substantiate a claim for VA 
benefits are defined.  To implement this law, VA promulgated 
regulations codified, in pertinent part, at 38 C.F.R. §§ 
3.102, 3.159, 3.326(a) (2003).  This body of laws is known 
generally as the Veterans Claims Assistance Act (VCAA).  

To satisfy the requirements of the VCAA, VA must notify the 
veteran of the evidence that has been obtained by VA, provide 
notice of evidence that is still needed to substantiate the 
appealed claim, provide notice of specific evidence that the 
claimant is expected to provide, provide notice that the 
claimant should submit any additional pertinent evidence he 
may have in furtherance of his claim; and provide notice of 
what specific portion of the evidence necessary to 
substantiate the claim VA will secure.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).   To the extent that these 
requirements have not been fulfilled further development as 
detailed below is required.  

In this case, the veteran avers that he does not have any of 
the usual risk factors for contracting Hepatitis C.  He 
argues that he did not engage in high-risk sexual activity 
either before or after his 1952 marriage, that he never had a 
tattoo or received a blood transfusion, and that he never 
used illicit drugs.  He contends that even though his 
Hepatitis C was only discovered and diagnosed recently, in 
all probability he contracted the disease through multiple 
inoculations he received in service during the Korean war.  

A May 2001 private Hepatitis C virology resulted in the 
veteran testing Negative for Hepatitis A and Hepatitis B, but 
testing positive for Hepatitis C.  

In September 2001, Alexander Lalos, M.D., a private 
physician, noted that the veteran was recently found to have 
Hepatitis C by virology testing, despite never having a 
previously abnormal liver test.  Interestingly, the examiner 
noted that the viral load was quite low.  While the examiner 
noted that the Hepatitis C infection was of unclear etiology, 
he speculated that in-service vaccinations may have been the 
source of infection, since other patients had been found to 
have been exposed to Hepatitis C due vaccinations received in 
World War II.  It is, however, unclear to the Board - and Dr. 
Lalos did not further explain, what epidemiological evidence 
shows that Korean War veterans, such as this claimant, 
incurred Hepatitis C solely due to in-service inoculations.  
Further, in October 2001 Dr. Lalos opines that the veteran 
had chronic Hepatitis C infection of unclear etiology but no 
reference was made to in-service inoculations.  While a 
reasonable doubt must be resolved in favor of the veteran, a 
"reasonable doubt" is a substantial doubt and one within 
the range of probability as distinguished from pure 
speculation or remote possibility.  Hence, further 
development is in order to determine whether Dr. Lalos can 
help remove his opinion from the realm of pure speculation or 
remote possibility.  

The claims folder contains a medical opinion letter dated 
August 8, 2002, from Whites Crossing Medical Center.  As the 
signature is not legible it cannot be discerned who provided 
the opinion.  Nonetheless, the opinion is to the effect that 
the veteran's diagnosed Hepatitis C was related to his tour 
of duty during the Korean war.  As such, a letter should be 
sent to that medical center, asking that the signatory to 
that opinion be identified, and asking that the signatory 
provide the rationale for, and medical evidence considered, 
in reaching that opinion.  

VA may only consider independent medical evidence to support 
its findings and is not permitted to base decisions on its 
own unsubstantiated medical conclusions.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).  Hence the Board is 
not at liberty to discount the medical opinions and 
speculation in the claims folder favoring the veteran's 
claim.  The Board must therefore obtain a VA examination and 
opinion addressing the etiology of the veteran's Hepatitis C.  

Accordingly, the following additional development is 
warranted:

1.  The RO should first review the 
claims file and ensure that all 
additional evidentiary development 
action required by the VCAA, and 
implementing regulations is 
completed.  Specifically, to the 
extent not already provided, the RO 
should notify the veteran of the 
evidence not of record necessary to 
substantiate his remanded claim, 
notice of the specific information 
and evidence that VA will obtain, and 
notice of the specific information 
and evidence that he must submit.  
This must include notice of which 
party will secure any necessary nexus 
evidence.  The RO must also explain 
governing law regarding the claim on 
appeal.  The RO should inform the 
veteran that VA will make efforts to 
obtain any additional as-yet-
unobtained relevant governmental 
evidence, such as VA medical records, 
or records from other government 
agencies, and private medical 
records, if he identifies such 
records and the custodians thereof.  
The RO must notify the veteran of 
evidence he identified that could not 
be obtained so that he may attempt to 
obtain the evidence himself.  The RO 
must also notify the veteran that he 
should submit all evidence in his 
possession in furtherance of his 
claim.
 
2.  The RO should ask the veteran to 
identify all medical records, VA or 
private, which may be pertinent to 
his claim but have not yet been 
associated with the claims folder.  
He should be informed that VA will 
obtain all VA medical records about 
which it knows, and will assist in 
obtaining all private records which 
are identified as being relevant.  
Thereafter, the RO should attempt to 
obtain all indicated VA and private 
records which are not already in the 
claims file.  This should include all 
as-yet-unobtained private medical 
records from Dr. Alexander Lalos, 125 
Scranton Pocono Parkway, Scranton, 
Pennsylvania 18505; Marion Community 
Hospital, Carbondale, Pennsylvania; 
Dr. Gregory Salko, 37 Honesdale Road, 
Carbondale, Pennsylvania 18407; and 
Dr. Eric Sbar of Geisinger 
Hepatology/Oncology, Wilkes-Barre, 
Pennsylvania.  All records and 
responses received should be 
associated with the claims folder.  

3.  A letter should be sent to the 
Whites Crossing Medical Center of 
Carbondale, Pennsylvania, asking that 
they identify the signatory on their 
August 8, 2002 letter opining that 
the veteran's Hepatitis C was related 
to service.  A copy of the letter 
should accompany the informational 
request.  Thereafter, the identified 
professional should be asked to 
provide a rationale for the opinion 
provided in the letter.  

4.  After completion of the 
foregoing, the veteran should be 
afforded a VA gastroenterology 
examination to address the nature and 
etiology of his Hepatitis C.  The 
claims folder and a copy of this 
remand must be provided to the 
examiner for review for the 
examination.  Based on various 
possible means of exposure to 
Hepatitis C both generally and in 
this case, the progress of this 
veteran's disease, the period of time 
that has elapsed between service 
separation and the initial diagnosis 
in 2001, the viral load level, and 
any other pertinent factors, the 
examiner should opine whether it is 
at least as likely as not that the 
veteran's Hepatitis C was contracted 
in service or is otherwise related to 
service.  A complete rationale for 
any opinion should be provided.

5.  Thereafter, and following any 
other appropriate development, the RO 
must readjudicate the remanded claim.  
If the determination remains adverse, 
the RO must provide the veteran and 
his representative with a 
supplemental statement of the case 
which includes a summary of 
additional evidence submitted, any 
additional applicable laws and 
regulations, and the reasons for the 
decision.  The RO should afford the 
veteran and his representative the 
applicable time to respond.  The RO 
must afford particular care and 
attention to ensuring that VA has 
provided the veteran complete notice 
of what VA will do and what he must 
do in support of his claim.  
Quartuccio.    

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




